DETAILED ACTION
Pending Claims
Claims 7-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 4 has been rendered moot by the cancellation of this claim.
The objection to claim 8 has been overcome by amendment.
The rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 7 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US Pat. No. 5,318,847) has been overcome by amendment.
The rejection of claims 7 and 8 under 35 U.S.C. 102(a)(2) as being anticipated by Fukushima et al. (US Pat. No. 5,318,847) has been overcome by amendment.
The rejection of claims 7 and 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukushima et al. (US Pat. No. 5,318,847) and Nitta (US 2011/0028601 A1) has been overcome by amendment.
The rejection of claims 7 and 8 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukushima et al. (US Pat. No. 5,318,847) and Nitta (US 2011/0028601 A1) has been overcome by amendment.
The rejection of claims 1-3, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US Pat. No. 5,318,847) has been rendered moot by the cancellation of these claims.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US Pat. No. 5,318,847) and Nitta (US 2011/0028601 A1) has been rendered moot by the cancellation of this claim.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US Pat. No. 5,318,847) and Kinoshita (US 2012/0164444 A1) has been rendered moot by the cancellation of this claim.
The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/608,476 (US 2020/0277453 A1) has been rendered moot by the cancellation of these claims.
The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/608,644 (US 2020/0140635 A1) has been rendered moot by the cancellation of these claims.  

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Serial Nos. 16/608,476 & 16/608,644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejections have been overcome:
The provisional rejection of claims 7 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/608,476 (US 2020/0277453 A1).  
The provisional rejection of claims 7 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/608,644 (US 2020/0140635 A1).  

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation "the dihydric phenol" in the production method according to claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear if the viscosity-average molecular weight of the at least one of the polycarbonate resin and the polyarylate resin is referring to the resin prior to the interfacial polymerization process or the resin after the interfacial polymerization process.  The specification appears to suggest that this is a property after the interfacial polymerization process (see Example 1); however, the claim language appears to suggest that this is a property prior to the interfacial polymerization process.  

Claim Rejections - 35 USC § 112, 1st paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 7-13, independent claim 7 has been amended to feature the following process steps:
(1) dissolving a thermoplastic resin containing at least one of a polycarbonate resin and a polyarylate resin in dichloromethane to obtain a thermoplastic resin solution; 
(2) adding a polymerization catalyst to the thermoplastic resin solution that allows an interfacial polymerization process to obtain a polymerized thermoplastic resin solution;
(3) impregnating the polymerized thermoplastic resin solution into carbon fibers; and
(4) evaporating dichloromethane from the carbon fibers impregnated with the polymerized thermoplastic resin solution.
The original disclosure does not support steps (1) and (2) of the claimed process.  Rather, the original disclosure supports a process including the steps of: (a) combining reactants of a thermoplastic resin in the presence of dichloromethane; and (b) adding a polymerization catalyst to carry out interfacial polymerization of the reactants, yielding a thermoplastic resin solution containing the thermoplastic resin and dichloromethane (see paragraph 0020 of the specification; see also 0053 of the pre-publication).  The original disclosure explicitly describes the reactants used to form a polycarbonate resin solution: a dihydric phenol, phosgene or triphosgene, and a monohydric phenol as a chain terminator (see paragraph 0020 of the specification; see also 0053 of the pre-publication).  The original disclosure fails to explicitly describe the reactants used to form a polyarylate resin solution.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shirahama et al. provides an overview of polyarylate resins.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 5, 2022